Title: To George Washington from Major General Arthur St. Clair, 28 January 1780
From: St. Clair, Arthur
To: Washington, George


          
            Sir
            Cranes Mills [N.J.] Janry 28th 1780
          
          I arrived at Colonell Hazens Quarters the Night before last and Yesterday, with him, visited the several Posts, which I found to be Raway, Cranes Mills, Connecticut Farms, Elizabeth Town, and New Ark. Elizabeth Town and New Ark are occupied by small Detachments only, and Guards are posted at DeHarts and Halsteds Points—a small Guard is also kept at the new blazing Star, from the Post at Raway.
          In this Situation the Troops are as compact as, I believe, the Nature of the Cantonment will allow, consistent with the Objects in View, yet they are far from being so much so as could be wished, the Distance these different Places ly from one another, and the want of Horse to communicate speedily any Movements of the Ennemy rendering it very easy to surprise one or other of the Posts, particularly Raway, which is only two Miles from the Sound, and lyes five Miles from hence and five Miles from the Blazing Star—the small detached Guard at that Place may be very easily taken off and then their Flank and even their Rear is entirely open.
          To cover effectually such an Extent of Country as from New-Ark to Amboy in the present State of the Ice would require a very considerable Body of Troops, and the dispersing them in small Bodies exposes them to many accidents, and greatly favours Desertion which with much regret I find has prevailed on these Commands.
          In Elizabeth Town I found a four Days Guard consisting of one hundred Men with a Field Officer, this I reduced to a Captain and fifty to be relieved daily, which I thought would answer every purpose that could be expected from the hundred as they may when on for one Day only be kept constantly alert and half of them at a time patroling during the Night—indeed I believe good Patroles would answer every Purpose better than small Guards, but where the Distance betwixt Posts is considerable they should be composed of Horse. The Guards at DeHarts and Halsteds Points are certainly much exposed and if the Ennemy suffer them to remain, it must arise from extreme Caution, or their having something of more Importance in Contemplation, for I cannot suppose they want Information of our Position.
          
          I have not yet been able to ascertain the Ennemy⟨’s⟩ Numbers on Staten Island or at Paulus Hook, but expect to Day to have pretty good Accounts of the Last, as also of the State of the Ice in both the North and East Rivers—but from all that I can learn, and from the Intelligence Colonell Hazen has received their Numbers on the Island amount to two thousand and upwards. The Reinforcement thrown in from New York consisted of three Regiments supposed about seven or eight hundred Men part of them are cantoned, and part encamped in Straw Hutts about the middle of the Island. Intelligence is however very difficult to be obtained, and is not in my Opinion in a good Train, the Person who seems to be most depended upon, bearing a very bad Character, and known to act as an Agent for the Ennemy. indeed it will be almost impossible to get it into another Train, unless the intercourse betwixt the Inhabitants and the Island can be prevented; nor can a stop be put to the Traffic carried on with the City unless some other way of rewarding those we employ be fallen upon, than countenancing it in their Favour.
          Nothing has yet presented itself to induce any Attempt upon the Ennemy which should at least have probability in its favour. their advanced Piquet at Dungans Mills might be taken off—but it is a trifling Object and the retreat of the Party might be prevented—If any thing is to be done on the Island it must I believe be by open Force, which they seem to expect, as from the Information of a Deserter they are improving their Works, and adding Abbatis, and keep their Troops as close to them as possible—they are also constructing a new Work with Timber on a Hill that commands the Redoubt at the Watering Place. There is at present an open Passage to New York, but it is frequently interupted by the driving Ice.
          Doctor Burnet expected a trusty intelligent Person from New York last Night, and I shall see him today By him I expect the Information Your Excellency wishes with respect to the East River, and the Situation of the Ennemys Vessels—if it favours Colonell Willets Enterprise I shall desire him to wait upon you[r] Excellency immediatly—I find by an Order of Genl Tryons of the 13th that a number of Batteaux are to be laid up at De Nuys’s ferry at the Narrows.
          I suppose Colonell Hazen has informed Your Excellency of the Attempt the Ennemy intended upon the Detachment at

Raway on Wedensday last which was prevented by Colonell Grays having obtained some Notice of it—I cannot help repeating that Horse are much wanted to give any degree of Security to the Cantonments; but as one Object is to cover and secure the Inhabitants, they ought, some of them at least to be furnished by the State, and if these were trus⟨ty⟩ good Men, accquainted with the Country would make the best Patroles possible—I believe too they would more effectually chec⟨k⟩ the Spirit of Traffic than it will ever be done by the Soldiery who hold it, in some Measure, a disreputable Employment.
          I wish I could give your Excellency any Hint that might help to prevent or check the shameful Desertion that prevails, and for which the Troops of Pennsylvania especially have so little Reason—It would perhaps answer a good End, whilst the Ice continues firm, instead of Detachments from the Army to send whole Corps—the first to be taken from those Lines where that Vice has not crept in—by the Time one or two Commands are compleated the Communication will probably be more difficult.
          I have enquired of every Person I thought could give me proper Information into the Causes of our Misfortune at New Ark & Elizabeth Town, and it appears to have been owing to Negligence in not having the Patroles out in proper time, and to their having fatigued themselves too much the Night before—and it is certain that Capt. Bedkin had not a single Videt nor even a Sentry on the Stable where his Horses were—I am not quite satisfied whether your Excellency intended a formal Enquiry, or that I should inform myself in the manner I have done. Nothing farther occurs at present—if any Intelligence of moment arrives it shall be immediatly communicated, and I will detain Colonell Hazen untill I hear from Your Excellency. I have the Honour to be Sir Your most obedient Servant
          
            Ar. St Clair
          
        